Citation Nr: 1402886	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-43 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service exposure to ionizing radiation.  

2.  Entitlement to service connection for a respiratory disorder, to include as due to in-service exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his stepson, R.C.



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in October 2012.  A transcript of that hearing has been associated with the claims file.  The Board then remanded the claims on appeal in December 2012 for additional development.

Additional relevant evidence added to the appeal through the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems has been reviewed and was addressed in a September 2013 supplemental statement of the case (SSOC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no probative evidence demonstrating that the Veteran's hypertension, diagnosed years after service, was caused by or is related to his active military service, or that it resulted from exposure to ionizing radiation while in service.  

2.  There is no probative evidence demonstrating a current diagnosis of a respiratory disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as due to in-service exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2013).

2.  The criteria for service connection for a respiratory disorder, to include as due to in-service exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2009 that informed him of the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, an adequate VA examinations and statements and testimony from the Veteran, his stepson and his representative. 

The transcript of the October 2012 Travel Board hearing reflects that the undersigned Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge identified the material issues and elicited information from the Veteran which would be relevant to the elements of each claim.  Thus, the Veteran was not prejudiced by the hearing that was provided.  

The March 2013 VA examination reports reflect that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, with supporting rationale, and therefore are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board is also satisfied that the development requested by its December 2012 remand has been satisfactorily completed and substantially complied with respect to the claims on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All outstanding VA medical records have been obtained, any outstanding private medical records were requested per a December 2012 letter with no response, and a March 2013 VA examiner performed all the necessary evaluations of the current hypertension and respiratory disorder and provided the requested opinions.  

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists. 

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits (USB) determines that a relationship does in fact exist between the disease and the veteran's exposure in service.  When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

When it has been determined that a veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the USB for further consideration.  The USB is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the USB determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, then the USB shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

Dose data is requested from the Department of Defense in claims based on participation in atmospheric nuclear testing, and claims based on participation in the U.S. occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The third and final way of establishing direct service connection for disabilities claimed as due to ionizing radiation is by showing that the disease or malady was incurred during or aggravated by the active military service, a task which includes the burden of tracing causation to a condition or event during the active military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2013).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

With regard to the first and second methods for demonstrating service connection attributable to ionizing radiation exposure for the disabilities on appeal, the Board observes the evidence of record does not demonstrate that the Veteran has either:  (1) one of the diseases listed in 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d); or (2) developed a "radiogenic disease."  See 38 U.S.C. § 1112 (c); see also 38 C.F.R. 3.309(d)(3)(ii), 3.311(b).  Therefore, presumptive service connection under 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311(b) cannot be established under the first or second methods for demonstrating service connection attributable to ionizing radiation exposure.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.311.  Thus, the Veteran's claims will be analyzed on the basis of direct service connection.  

1.  Hypertension

After a review of the record, the Board concludes that entitlement to service connection for hypertension, to include as due to in-service exposure to ionizing radiation, is not warranted on a direct service connection basis.  While the Veteran has a current diagnosis of hypertension, the probative evidence of record does not demonstrate that hypertension originated in service or has been related to his active service, to include exposure to ionizing radiation.  

There is no evidence that hypertension or high blood pressure originated during the Veteran's active service.  Service treatment records are absent of any findings, complaints or treatment for high blood pressure or hypertension.  The Veteran's blood pressure was recorded at 120/74 on entrance and 106/66 at separation.  No abnormalities of the heart or vascular system were found upon clinical evaluation at entrance or separation and the Veteran reported having no history of high or low blood pressure at these times.  

The medical evidence of record, including private medical records from September 1992 to January 2010, VA medical records from September 2003 to October 2012 and a March 2013 VA examination, reflects that hypertension was diagnosed and treated many years after the Veteran's separation from active service.   These records demonstrate the Veteran was treated for high blood pressure as early as March 1998, wherein a history of high blood pressure was noted per a private medical report, although it was not specified when high blood pressure was first treated.  These records also reflect hypertension was initially diagnosed in July 2001, per a private treatment report.  Moreover, as hypertension was diagnosed more than a year after the Veteran's discharge from service, presumptive service connection for hypertension is not warranted.  See 38 C.F.R. § 3.307, 3.309.  In fact, the March 2013 VA examination reflects that the Veteran denied hypertension began within the first year after his separation from active service.  

Finally, the Board observes that there is no nexus between the Veteran's active service, including ionizing radiation, and his currently diagnosed hypertension.  The March 2013 VA examination reflects that the Veteran was diagnosed with hypertension and the examiner found it was less likely than not that the Veteran's hypertension began during service or was otherwise linked to an incident of active duty, to include exposure to ionizing radiation.  She noted the service treatment records were absent of any findings of elevated blood pressure and there was no documented diagnosis, evaluation or treatment for a hypertensive condition during active duty.  She found that the post-service medical evidence of record indicated he was treated for hypertension in 2000 and up until the present.  The examiner noted that no medical record documentation indicated that hypertension began within the first year after the Veteran left his active duty, which the Veteran also denied.  She also found that ionizing radiation has not been linked to the development of hypertension.  

With respect to the Veteran's statements and testimony that his high blood pressure was treated during his active service and that a physician had related his blood pressure condition to his active service, he is competent to report treatment for high blood pressure in service and that a physician had related his blood pressure to service, and this report is competent evidence of treatment for high blood pressure in service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

While competent, the Veteran's lay statements and testimony are not credible as they are internally inconsistent and are inconsistent with the contemporaneous medical evidence of record.  The Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's hypertension is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a). 

The Veteran's reports of treatment for high blood pressure in service are inconsistent with the service treatment records, which do not reflect any complaints, treatment or findings of high blood pressure or hypertension.  In addition, his statements are internally inconsistent as he denied hypertension began within a year of his separation from active service in the March 2013 VA examination.  Finally, the Veteran's statements that a physician had related his blood pressure condition to his active service are inconsistent with the medical evidence of record, including VA and private treatment records, which reflect no evidence that any physician has related any high blood pressure or hypertension to the Veteran's active service.  The medical records cited are highly probative both as to his subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining his then state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46.  Thus, the internally inconsistent statements and the lack of contemporaneous evidence in this instance diminishes the reliability of the lay statements provided by the Veteran that high blood pressure began in service and that a physician related hypertension to the Veteran's active service and they are afforded no probative value.

Accordingly, the preponderance of the evidence is against the claim.  Service connection for hypertension, to include as due to in-service exposure to ionizing radiation, is not warranted and the appeal will be denied. 

2.  Respiratory Disorder

After a review of the record, the Board concludes that entitlement to service connection for a respiratory disorder, to include as due to in-service exposure to ionizing radiation, is not warranted on a direct service connection basis.  The probative evidence of record does not demonstrate that the Veteran has a current respiratory disorder and has not been diagnosed with a respiratory disorder at any time throughout the duration of the appeal.  

The medical evidence of record, including private medical records from September 1992 to January 2010, VA medical records from September 2003 to October 2012 and a March 2013 VA examination, reflects that the Veteran denied exertional chest pain, increased dyspnea on exertion, no history of shortness of breath or chest pain, no history of respiratory problems and physical examinations revealed lungs and chest were clear to percussion and auscultation.  Chest x-rays from September 1993 and June 2005 revealed no evidence abnormalities.  In the March 2013 VA examination, no diagnosed respiratory conditions were noted, the examiner found no pulmonary conditions and the respiratory examination was found to be normal.   

While medical evidence of record reveals the Veteran was treated for allergic rhinitis and acute and chronic sinusitis, neither of these conditions were raised by the Veteran in his claim, which reflects that he sought for service connection for a respiratory disorder.  See VA Form 21-526, dated March 2009.  He also did not specify any claim for allergic rhinitis or sinusitis during the October 2012 Travel Board hearing.  See Travel Board hearing transcript, dated October 2012.  

Although the Veteran has testified during the October 2012 Travel Board hearing that he had breathing problems since the late 1960's to 1970, that he was currently on medication for respiratory problems, and that a physician had told him his respiratory problems had stemmed from his active service, as noted above, the medical evidence of record is absent of any diagnoses, complaints or treatment of a respiratory disorder.  

With respect to the statements and testimony by the Veteran and his stepson regarding symptoms of breathing problems, they are competent to report such lay observable current symptoms.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1313.  However, neither the Veteran nor his stepson are competent to specify that he has a current respiratory disorder or that any observed breathing problems in fact, represent a current respiratory disorder, as these would constitute medical conclusions which neither are not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a respiratory disorder and has not been treated for a respiratory disorder at any time during the pendency of his claim. 

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a respiratory disorder, there can be no valid claim.

Conclusion

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for a hypertension and a respiratory disorder, to include as due to in-service exposure to ionizing radiation, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for hypertension, to include as due to in-service exposure to ionizing radiation, is denied.  

Service connection for a respiratory disorder, to include as due to in-service exposure to ionizing radiation, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


